Citation Nr: 0526756	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus L4-L5 with disc bulge L3-L4 and associated 
traumatic arthritis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for status post 
fractured left ankle with traumatic arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for arthritis of legs 
and right ankle, claimed as secondary to a herniated nucleus 
pulposus L4-L5 with disc bulge L3-L4 and associated traumatic 
arthritis.

4.  Entitlement to service connection for cervical spine 
arthritis, claimed as neck pain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO denied increased ratings for a herniated nucleus 
pulposus L4-L5 with disc bulge L3-L4 and associated traumatic 
arthritis and status post fractured left ankle with traumatic 
arthritis and service connection for arthritis of the legs 
and right ankle, claimed as secondary to a herniated nucleus 
pulposus L4-L5 with disc bulge L3-L4 and associated traumatic 
arthritis.  The veteran filed a notice of disagreement (NOD) 
in February 2003 and the RO issued a statement of the case 
(SOC) in May 2003.  The veteran filed a substantive appeal in 
May 2003.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record.  During the hearing, 
the veteran requested, and the undersigned granted, a 45-day 
abeyance period for the veteran to submit additional 
evidence.  To date, no additional evidence has been received.  

The Board's decision addressing the claim for a higher rating 
for a herniated nucleus pulposus L4-L5 with disc bulge L3-L4 
and associated traumatic arthritis, and the claim for service 
connection for arthritis of the legs and right ankle, is set 
forth below.  The claim for a higher rating for status post 
fractured left ankle with traumatic arthritis is addressed in 
the remand following the order; that matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  The remand also addresses 
the claim for service connection for claimed neck disability, 
for which the veteran has completed the first of two actions 
needed to place that issue in appellate status.

As a final preliminary matter, the Board notes that, in June 
1996, the RO denied the veteran service connection for post-
traumatic stress disorder (PTSD).  Recently, in September 
2004, the RO received a letter concerning the veteran's 
stressors in service.  As no claim involving service 
connection for PTSD is in appellate status, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  The veteran's herniated nucleus pulposus L4-L5 with disc 
bulge L3-L4 and associated traumatic arthritis is manifested 
by slight limitation of motion, pain, occasional numbness, 
decreased sensation, and radiculopathy.

3.  With respect to the low back,  there is no evidence of 
pronounced disability, of disability (or of disability 
comparable to) ankylosis of the spine, of frequent 
incapacitating episodes, or medical evidence indicating that 
separately rating orthopedic and neurological manifestations 
of lumbar spine disability would result in more than a 40 
percent rating.

4.  There is no medical evidence of any arthritis of the 
veteran's legs or right ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a herniated nucleus pulposus L4-L5 with disc bulge L3-L4 
and associated traumatic arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45 (2002-2004); 38 C.F.R. § 
4.71a, Diagnostic Codes 5295 (2002-2003), 5243 (2003); 
General Rating Formula for Diseases and Injuries of the Spine 
(2004).

2.  The criteria for service connection for arthritis of the 
legs and right ankle are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for an increased rating for a herniated 
nucleus pulposus L4-L5 with disc bulge L3-L4 and associated 
traumatic arthritis, and the claim for service connection for 
arthritis of the legs and right ankle, has been accomplished.  

Through the May 2003 SOC; January 2004 supplemental SOC 
(SSOC); November 2003, June 2003, October 2003, November 
2003, and February 2004 notice letters, the RO notified the 
veteran and his representative of the legal criteria 
governing his claims, the evidence that has been considered 
in connection with his appeal, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

As regards the sufficiency of the notice, the Board points 
out that the applicable rating criteria for rating the low 
back disability was revised in September 2002 and September 
2003.  The SOC and SSOC reflect RO notice and application of 
portions of two versions of the applicable criteria (specific 
to rating to intervertebral disc syndrome).  Although the RO 
has not explicitly notified the veteran of or considered the 
rating criteria that became effective on September 26, 2003, 
the Board finds that such omission is harmless on these 
facts.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).  As 
explained below, the most recent changes add a provision for 
assigning a rating greater than 40 percent for low back 
disability if ankylosis is shown, and the medical evidence 
clearly shows no ankylosis, or comparable disability, in this 
case.  As the most recent, additional change does not affect 
the outcome of the decision, a remand for initial RO notice 
and application of such change is unnecessary.  

The Board also finds that the November 2003, June 2003, 
October 2003, November 2003, and February 2004 notice letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO informed him that he could 
submit statements from people who are were aware of his 
condition, and requested that he provide information, and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The RO also invited the veteran to submit any 
evidence that pertained to his claim.  While the RO did not 
explicitly request that the veteran submit evidence in his 
possession, the language noted above implicitly indicated 
that the veteran should do so.  [Parenthetically, the Board 
notes that, while Board action does not satisfy the RO's 
duties to notify (see Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)), during 
the June 2005 Board hearing, the undersigned explicitly 
requested that the veteran submit evidence in his possession.  
As the veteran has not submitted any additional evidence, the 
Board reasonably surmises that there is no such evidence to 
submit; hence, a remand for RO notice containing such a 
request is unnecessary.].

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met with respect to the issues being decided.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of full pre-adjudication notice in these 
matters has not, in any way, prejudice the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, as 
to these matters, the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and re-adjudicated after 
notice was provided.

As indicated above, the May 2003 SOC and January 2004 SSOC 
notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered in connection with his claim.  Furthermore, in the 
letters of November 2002, June 2003, October 2003, November 
2003, and February 2004, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the SOC and SSOC and notice letters, the veteran was 
afforded an opportunity to respond, and, as indicated above, 
given an additional period within which to respond after his 
Board hearing.  

In this regard, the Board also points out that there is no 
indication whatsoever that any additional action is needed to 
comply with the duty to assist the veteran in connection with 
either of the claims under consideration.  The RO arranged 
for the veteran to undergo VA medical examinations, the 
reports of which are of record.  Additionally, all pertinent 
VA and private treatment records have been associated with 
the claims file.  Significantly, the veteran did not submit 
any additional evidence during the abeyance period and 
neither he nor his representative has identified sources of 
pertinent medical evaluation and/or treatment other than 
those from whom records have been obtained or submitted.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp, 159 at 549; Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for an increased rating for 
service-connected low back disability and service connection 
for arthritis of the legs and right ankle, as secondary to 
the back disability.  

II. Increased rating

A.  Background

A June 1995 rating decision granted service connection and 
assigned an initial 20 percent rating for herniated nucleus 
pulposus, L4-5, and disc bulge at L3-4, effective May 1, 
1995.  A January 1998 rating decision increased the rating 
for low back disability to 40 percent, effective February 24, 
1997.  The veteran filed the current claim for increase in 
August 2002.

VA treatment records, dated from January 2002 to September 
2002, reflect that, in January, the veteran complained of 
radiating pain down both legs with occasional numbness.  He 
described his pain as moderate to severe in severity.  He 
reported that being on his feet all day aggravated his 
symptoms.  An examination in February revealed tenderness in 
the lumbosacral spine.  There also was decreased sensation in 
both ankles.  Motor strength in the ankles was 2/5 and 
reflexes in the ankles were 0/4.  In June, he complained of 
leg weakness and reported that they had been giving out.  
Pain was described as 8/10 on a scale of 0 to 10.  In August, 
he complained of back and leg pain that ranged from mild-
moderate to severe.  In September, he reported that medicine 
helped control his pain, which he rated as 5/10.  

A November 2002 VA examination report notes the veteran's 
complaints of burning in the back and legs, pain on bending, 
and morning stiffness.  He also reported radiation of pain 
down both legs with the right greater than the left.  
Examination revealed bilateral lumbar paraspinal tenderness 
to palpation.  His back demonstrated 70 degrees of flexion, 
which was limited by pain.  His back extended to 15 degrees.  
Lateral flexion was to 25 degrees in both directions.  
Neurologically, there was no definite motor weakness.  There 
appeared to be some incomplete effort on the examination and 
some give away weakness.  The ankle reflex was absent on the 
right.  The examiner opined that the absent ankle jerk would 
not, at that point, correlate with the foraminal stenosis at 
L4-L5.

VA treatment records dated in December 2002 note the 
veteran's complaints of mild to moderate back pain that was 
occasionally severe and of radiation to his toes.  Inclement 
weather, reportedly, also aggravated his symptoms.

The report of a January 2003 examination includes the 
veteran's reported medical history, which is consistent with 
prior reports.  Examination of the left ankle revealed some 
anterior and medial tenderness.  Both ankles were stable.  
Pinprick was normal in the heels and medial and lateral 
plantar areas, bilaterally.  Examination of the back revealed 
mild diffuse tenderness in the lumbar region.  There was no 
evidence of sacroiliac tenderness.  Low back flexion was to 
85 degrees and extension was to 30 degrees.  Lateral flexion 
was to 30 degrees on the right and 35 degrees on the left.  
Neurologically, motor strength and tone and light touch 
sensation were normal in both lower extremities.  Deep tendon 
reflexes were 2+ at the knees and ankles.  

VA treatment records dated in March 2003 note moderate to 
severe back pain that traveled down both lower extremities 
and down the sides of his legs.  Walking on concrete floors 
and extended periods of activity were factors that 
exacerbated the pain.

During the June 2005 Board hearing, the veteran testified 
that his back pain caused difficulty in sleeping.  He stated 
the he received devises such as crutches, a cane, and a brace 
that he used when driving.  He reported that he had missed 
some time from his last job due to back pain, which was a 
factor in losing that job.  He also reported that he could 
not pick up his 2-year old son or cut the grass.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history has been considered.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected herniated nucleus pulposus 
L4-L5 with disc bulge L3-L4 and associated traumatic 
arthritis is currently rated as 40 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293, under which 
intervertebral disc syndrome (IVDS) previously was evaluated.  

The Board notes that the rating criteria for IVDS changed 
effective September 23, 2002.  Prior to the change in the 
rating schedule, the criteria were found under Diagnostic 
Code 5293, which was subsequently renumbered as Diagnostic 
Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 23, 2002) and Diagnostic Code 5243 (as of 
September 23, 2002).  

Also, effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  

As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 
Vet. App. at 467.  See also VAOPGCPREC 3-2000 (2000) and 7-
2003 (2003).

With regard to the pertinent period prior to the change in 
rating criteria on September 23, 2002, a 60 percent rating 
was assignable for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, and little intermittent relief, 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

While there is subjective and objective evidence of sciatic 
neuropathy, the mere presence of such symptoms is not enough 
to warrant a higher rating.  The evidence must demonstrate 
that the symptoms are severe enough to be compatible with 
pronounced IVDS.  In the present case, the weight of the 
evidence does not support a finding that a higher rating is 
warranted.  In this regard, there was no evidence of muscle 
spasm or absent ankle jerk and there was only occasional 
numbness.  In addition, his pain reportedly varied in range 
from mild to severe, which suggests he does experience 
intermittent relief from severe symptoms.  Furthermore, a VA 
physician indicated that there was no correlation between the 
veteran's impaired ankle reflex and foraminal stenosis at L4-
L5.

The Board points out that there are no other diagnostic codes 
relative to the low back, absent evidence of ankylosis, that 
provide for a rating higher than 40 percent.  Since the 
record does not contain any evidence of ankylosis, Diagnostic 
Code 5289 will not be considered.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).

For the period beginning September 23, 2002, a rating in 
excess of 40 percent also is not warranted.  During this 
period of time, a 60 percent rating was assignable for 
incapacitating episodes of no less than six weeks in 
duration.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In the 
alternative, orthopedic and neurological manifestations can 
be rated separately, if the combined rating results in a 
higher rating.  Id.  

Although the veteran indicated that bed rest alleviated his 
symptoms and that he lost 15 days of work in a one-year 
period due to his back, there is no evidence in the record 
that the veteran experienced incapacitating episodes 
requiring bed rest.  Even if he had missed consecutive 15-
days of work, it still falls short of continual rest lasting 
at least six weeks in duration.

In addition, there is no medical evidence indicating that 
assigning separate ratings for orthopedic and neurological 
manifestations of the disability under consideration (even if 
appropriate) would result in a higher rating.

Pursuant to former 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 
20 percent rating was assignable for moderate limitation of 
motion of the lumbar spine, and a 40 percent rating was 
assignable for limitation that was severe.  Id.  

Range of motion of the veteran's low back during this period 
is indicative of no more than overall moderate limitation of 
motion, consistent with a 20 percent rating.

Neurological findings are rated pursuant to the rating 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004), 
sciatic nerve.  Under this code, mild incomplete paralysis 
warrants a 10 percent evaluation, moderate incomplete 
paralysis warrants a 20 percent evaluation, moderately severe 
incomplete paralysis warrants a 40 percent evaluation, and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent evaluation.  For complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost, an 80 percent evaluation is 
warranted.  Id.

In view of the above-noted criteria, the veteran's back 
disability would have to at least demonstrate moderately 
severe incomplete paralysis in order for the separate ratings 
to have a combined rating in excess of the current 40 
percent.  In the present case, the neurological findings are 
not severe enough to warrant a separate 40 percent rating.  
Notably, the veteran complained of weakness, but there was no 
evidence of definite motor weakness.  The November 2002 VA 
examination report indicated that there was an absent ankle 
jerk on the right, but the examiner opined that the absent 
ankle jerk would not, at that point, correlate with the 
foraminal stenosis at L4-L5.  In January 2003, an examiner 
indicated that, neurologically, motor strength and tone and 
light touch sensation were normal in both lower extremities.  

Hence, the Board concludes that assignment of separate 
ratings for orthopedic and neurological impairment would not 
result in a higher disability rating for the veteran's 
service-connected back disability.

With respect to the most recently revised criteria for rating 
disabilities of the spine (General Rating Formula for 
Diseases and Injuries of the Spine), effective September 26, 
2003, forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating and unfavorable ankylosis of the entire spine 
warrants a 100 percent rating. 

Additionally, in particular, under Note (1), evaluation of 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately under the appropriate Diagnostic 
Code.  Under Note (2), for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is from zero to 90 
degrees, extension is from zero to 30 degrees, and left and 
right lateral flexion is from zero to 30 degrees.  Under Note 
(5), for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Under Note (6), IVDS may be rated either under 
the general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  

Findings from the November 2003 VA examination report 
indicate there is slight limitation of motion of the 
veteran's low back, but there is no evidence of ankylosis.  
In other words, his low back clearly demonstrated forward 
flexion and extension, but the thoracolumbar spine was not 
fixed at zero degrees or in flexion or extension.  Since a 
rating higher than 40 percent requires some form of ankylosis 
(favorable or unfavorable), an increase is not warranted for 
the veteran's back disability.

As a final point, the Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996). 

The Board has considered whether application of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca would result in a higher rating under 
any version of the applicable criteria.  However, the Board 
finds no basis for the assignment of a rating in excess of 40 
percent for the veteran's low back disability in light of the 
veteran's demonstrated limited motion with pain and 
subjective complaints of weakness.  While these symptoms were 
noted either subjectively or objectively, and may impact the 
veteran's activities, they have already been taken into 
consideration in assigning the 40 percent rating.  There 
simply is no indication whatsoever that the objective 
findings coupled with the veteran's complaints result, 
essentially, in disability meeting the requirements for at 
least the next higher rating under any pertinent diagnostic 
code.




III.  Service connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In the present case, the medical evidence does not reflect a 
diagnosis of arthritis of the legs or right ankle.  Hence, 
the Board finds that service connection arthritis of the legs 
and right ankle is precluded because the first essential 
requirement for a grant of service connection-competent 
evidence of the claimed disability-is not met.  

The veteran testified that he was diagnosed with arthritis of 
the legs and ankle, but the medical evidence of record does 
not support his assertion.  Although he was allowed an 
additional 45-day period following his June 2005 Board 
hearing, he did not submit anything additional.  Hence, the 
record remains devoid of the diagnosed disability for which 
service connection is sought.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Here, given the absence of any 
medical evidence of arthritis of the legs or right ankle, 
there can be no valid claim for any such disability.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the assertions advanced by the 
veteran in connection with this claim on appeal.  However, as 
a layman without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
(persuasive) opinion a medical matter, such as whether he, in 
fact, currently suffers from the disability for which service 
connection is sought.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, where, as 
here, the claim turns on a medical matter, medical evidence, 
not lay assertions, is needed to establish the claim.  

IV.  Conclusion

For all the foregoing reasons, the claim for an increased 
rating for a herniated nucleus pulposus L4-L5 with disc bulge 
L3-L4 and associated traumatic arthritis, and the claim for 
service connection for arthritis of the leg and right ankle, 
must be denied.  In reaching each conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine.  However, as the competent medical evidence simply 
does not support either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for a herniated nucleus 
pulposus L4-L5 with disc bulge L3-L4 and associated traumatic 
arthritis is denied.

Service connection for arthritis of the legs and right ankle 
is denied.





REMAND

The Board finds that additional RO action on the claim for a 
rating in excess of 10 percent for status post fractured left 
ankle with traumatic arthritis is warranted.  

The veteran most recently underwent a VA examination with 
respect to this disability in January 2003.  The 
corresponding evaluation report notes that the veteran's left 
ankle demonstrated zero degrees of dorsiflexion and plantar 
flexion to 42 degrees.  The examiner also noted that there 
was some anterior and medial tenderness about the left ankle.  
A November 2000 VA examination report notes dorsiflexion of 
the left ankle to 5 degrees and plantar flexion to 35 
degrees.

The Board finds that the results of these evaluations are 
inadequate for determining the extent of the veteran's 
service-connected disability because the examiners did not 
address several factors that must be considered in the 
evaluation of musculoskeletal disabilities.  When evaluating 
joints on the basis of limited motion, VA must consider 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. at 205-207; 38 
C.F.R. §§ 4.40, 4.45.  These determinations should be made by 
an examiner and should be portrayed by the examiner in terms 
of the additional loss in range of motion due to these 
factors, to include with repeated use and during flare-ups.  
See DeLuca, 8 Vet. App at 205-207.

Therefore, the Board finds that, to obtain medical findings 
needed to fully and fairly evaluate the claim for an 
increased rating for status post fractured left ankle with 
traumatic arthritis, the RO should arrange for the veteran to 
undergo orthopedic examination of his left ankle, by a 
physician.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
shall result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
notice to the veteran should invite him to submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

As a final point, the Board notes that, in an April 2004 
rating action, the RO denied, inter alia, service connection 
for cervical spine arthritis, claimed as neck pain.  In 
September 2004, the veteran filed a notice of disagreement 
that determination; however, the RO has not issued an SOC 
with respect to this claim, which is the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, the matter must be 
remanded to the RO for the issuance of an SOC.  Id.  The 
Board emphasizes to the veteran and the RO that, to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record that is pertinent to 
the claim for an increased rating for a 
left ankle disability.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA orthopedic 
examination of the left ankle, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished (and all findings made 
available to the primary physician prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination of 
the left ankle.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal for a higher rating for status 
post fractured left ankle with traumatic 
arthritis in light of all pertinent 
evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

8.  The RO should furnish to the veteran 
and his representative an SOC on the 
matter of service connection for cervical 
spine arthritis, claimed as neck pain.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected.  Thus, this issue should only 
be certified to the Board for appellate 
consideration if a timely substantive 
appeal is filed.   


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


